DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tezen (US 2006/0060866).
Regarding claim 1, Tezen et al. disclose  a patterned substrate(1)(fig. 5b) comprising a substrate body, a plurality of integral features protruding from the substrate body, and a base surface defined by a plurality of voids (trenches) between the plurality of integral features, the plurality of integral features having a top surface and sidewalls and a height, a pitch, and a width; a nucleation layer  (2)[0061] on a top surface of the plurality of integral features and not in the plurality of voids, the nucleation layer comprising a first III-nitride material (AlN or GaN) [abstract, 0002, 0029, 0067]; and a III-nitride layer (31)(GaN)[0029] (fig 5C-5D) on the nucleation layer, the III-nitride layer comprising a second III-nitride material. 
Regarding claim 2, Tezen et al. disclose  the first III-nitride material and the second III-nitride material independently comprise one or more of aluminum, gallium, and indium [abstract]. 
Regarding claim 3, Tezen et al. disclose  the first III-nitride material comprises aluminum nitride (AlN) [abstract, 0083]. 
Regarding claim 4, Tezen et al. disclose  the first III-nitride material and the second III-nitride material are the same. (The first III-nitride material comprises aluminum nitride (GaN) [0002, 0029, 0067] the second III-nitride material comprises gallium nitride (GaN) [abstract, 0002, 0029]).
Regarding claim 5, Tezen et al. disclose  the second III-nitride material comprises gallium nitride (GaN) [abstract, 0084].
Regarding claim 6, Tezen et al. disclose   the nucleation layer has a thickness of 40nm [0083].
Regarding claim 7, Tezen et al. disclose  depositing a nucleation layer (2) on a substrate(1), the nucleation layer comprising a first III-nitride material (AlN or GaN) [abstract, 0002, 0029, 0067]; patterning the substrate to form a plurality of nucleation layer-coated substrate posts separated by the plurality of voids (fig. 5b); and epitaxially growing the III-nitride layer on the plurality of nucleation layer-coated substrate posts (fig 5c), the III-nitride layer comprising a second III-nitride material(31)(GaN)[0029] (fig 5C).
Regarding claim 8, Tezen et al. disclose  the first III-nitride material and the second III-nitride material independently comprise one or more of aluminum, gallium, and indium.
Regarding claim 9, Tezen et al. disclose  the first III-nitride material comprises aluminum nitride (AlN) [abstract, 0083]. 
Regarding claim 10, Tezen et al. disclose  the first III-nitride material and the second III-nitride material are the same. (The first III-nitride material comprises aluminum nitride (GaN) [0002, 0029, 0067] the second III-nitride material comprises gallium nitride (GaN) [abstract, 0002, 0029]).
Regarding claim 11, Tezen et al. disclose  the second III-nitride material comprises gallium nitride (GaN) [abstract, 0084].
Regarding claim 12, Tezen et al. disclose the nucleation layer has a thickness of 40nm [0083].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817